      Case 2:20-cv-00517-JTM-DMD Document 57 Filed 02/23/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                           )
 JERRY ROGERS, JR.,                        )
                                           )
                  Plaintiff                )
      v.                                   ) Case No. 2:20-cv-00517
                                           )
 SHERIFF RANDY SMITH, DANNY                )
 CULPEPER, and KEITH CANIZARO,             )
                                           )
                 Defendants                )

       NOTICE REGARDING PLAINTIFF’S MOTION TO COMPEL(R. Doc. 47)

       On February 23, 2021, Defendants produced disciplinary records for Defendants Danny

Culpeper and Keith Canizaro subject to the Consent Protective Order signed by this Court on

February 19, 2021 (R. Doc. 55). Thus, the portion of Plaintiff’s Motion to Compel requesting this

Court issue an order compelling production of the records is moot.

       However, the requested discovery was provided after the motion was filed. Pursuant to

Federal Rule of Civil Procedure Rule 37(a)(5) and as requested in Plaintiff’s Motion to Compel,

“the court must, after giving an opportunity to be heard, require [Defendants] whose conduct

necessitated the motion… to pay [Plaintiff’s] reasonable expenses incurred in making this motion,

including attorney's fees.”

                              Respectfully Submitted:

                              LAW OFFICE OF WILLIAM MOST

                              /s/ Hope A. Phelps
                              WILLIAM MOST (La. Bar No. 36914)
                              HOPE PHELPS (La. Bar No. 37259)
                              DAVID LANSER (La. Bar No. 37764)
                              201 St. Charles Ave., Ste. 114, # 101
                              New Orleans, LA 70170
                              T: (504) 256-4615
                              Email: hopeaphelps@outlook.com
                              Counsel for Plaintiff, Jerry Rogers, Jr.
